 

Exhibit 10.4

 

INTER-AMERICAN MANAGEMENT LLC
SEVERANCE PLAN AND SUMMARY PLAN DESCRIPTION

 

1.             Purpose and Effective Date. Inter-American Management LLC, a
Delaware limited liability company (the “Company”) has adopted this Severance
Plan (this “Plan”) to provide for the potential payment of severance benefits to
Eligible Individuals (as defined below) in the event of certain terminations of
employment as described herein. The Plan was approved by the Board of Directors
of the Company (the “Board”) to be effective as of July 9, 2020 (the “Effective
Date”).

 

2.             ERISA and Tax Compliance. The Plan is intended to be a “severance
pay arrangement” within the meaning of Section 3(2)(B)(i) of ERISA that is
excepted from the definitions of “employee pension benefit plan” and “pension
plan” set forth under Section 3(2) of ERISA, and is intended to meet the
descriptive requirements of a plan constituting a “severance pay plan” within
the meaning of regulations published by the Secretary of Labor at Title 29, Code
of Federal Regulations §2510.3-2(b). The Plan is not intended to satisfy the
qualification requirements of Code Section 401, but is intended to comply with
the requirements of Code Section 409A and the Treasury regulations and guidance
issued thereunder. This Plan document also constitutes a summary plan
description with respect to the Plan. This Plan is a welfare program under the
Company’s health and welfare plan.

 

3.             Definitions. For purposes of this Plan, the terms listed below
shall have the meanings specified herein:

 

(a)                “Administrator” means the Board or a committee appointed by
the Board to administer this Plan.

 

(b)               “Affiliate” means any person that directly or indirectly
through one or more intermediaries, controls, is controlled by, or is under
common control with, the Company and any predecessor to any such entity;
provided¸ however, that a natural person shall not be considered an Affiliate.

 

(c)               “Base Salary” means the amount an Eligible Individual is
entitled to receive as regular hourly wages (considering regularly scheduled
workweeks, and excluding any overtime or premium pay) or base salary on an
annualized basis, calculated as of immediately prior to the Termination Date or,
if greater, before giving effect to any reduction not consented to by the
Eligible Individual.

 

(d)               “Business” shall mean, with respect to an Eligible Individual,
the business and operations that are the same or similar to those performed by
the Company and any other member of the Company Group for which such Eligible
Individual provides services or about which such Eligible Individual obtains
Confidential Information during such Eligible Individual’s employment with any
member of the Company Group, which business and operations include the
acquisition, development, management, operation, and disposal of licensed
healthcare facilities and medical office buildings.

 





 

 

(e)               “Business Opportunity” shall mean, with respect to an Eligible
Individual, any commercial, investment or other business opportunity relating to
the Business (as such term is defined in relation to such Eligible Individual).

 

(f)                “Cause” means one or more of the following events: (i) an
Eligible Individual’s material breach of this Plan or of any other written
agreement between such Eligible Individual and one or more members of the
Company Group, including such Eligible Individual’s breach of any material
representation, warranty or covenant made under any such agreement; (ii) an
Eligible Individual’s material breach of any policy or code of conduct
established by a member of the Company Group and applicable to such Eligible
Individual; (iii) an Eligible Individual’s violation of any law applicable to
the workplace (including any law regarding anti-harassment, anti-discrimination,
or anti-retaliation); (iv) an Eligible Individual’s fraud, theft, dishonesty,
gross negligence, willful misconduct, embezzlement, or breach of fiduciary duty
related to any member of the Company Group or the performance of such Eligible
Individual’s duties hereunder; (v) the conviction or indictment of an Eligible
Individual for, or plea of guilty or nolo contendere by such Eligible Individual
to, any felony (or state law equivalent) or any crime involving moral turpitude;
(vi) an Eligible Individual’s willful failure or refusal, other than due to
Disability, to perform such Eligible Individual’s obligations to the Company or
a member of the Company Group or to follow any lawful directive from the Company
or a member of the Company Group, as determined by the Administrator; or (vii)
notwithstanding Section 3(f)(i), an Eligible Individual’s violation of any of
the covenants set forth in Section 9; provided, however, that if an Eligible
Individual’s actions or omissions as set forth in Section 3(f)(i), Section
3(f)(vi), or Section 3(f)(vii) are of such a nature that the Administrator
determines that they are curable by such Eligible Individual, such actions or
omissions must remain uncured thirty (30) days after the Administrator first
provided such Eligible Individual written notice of the obligation to cure such
actions or omissions.

 

(g)               “Change in Control” means and includes each of the following:

 

(i)                 the acquisition, either directly or indirectly, by any
individual, entity or group (within the meaning of Sections 13(d) and 14(d)(2)
of the Exchange Act of beneficial ownership (within the meaning of Rule 13d-3
under the Exchange Act), of more than 50% of either (A) the then outstanding
shares of Common Stock, taking into account as outstanding for this purpose such
shares of Common Stock issuable upon the exercise of options or warrants, the
conversion of convertible shares or debt, and the exercise of any similar right
to acquire such Common Stock (the “Outstanding Company Common Stock”) or (B) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that the following acquisitions
shall not constitute a Change in Control (1) any acquisition by the Company or
any of its subsidiaries, (2) any acquisition by a trustee or other fiduciary
holding the Company’s securities under an employee benefit plan sponsored or
maintained by the Company or any of its Affiliates, (3) any acquisition by an
underwriter, initial purchaser or placement agent temporarily holding the
Company’s securities pursuant to an offering of such securities or (4) any
acquisition by an entity owned, directly or indirectly, by the stockholders of
the Company in substantially the same proportions as their ownership of the then
Outstanding Company Common Stock.

 



2

 

 

(ii)                the individuals who constitute Incumbent Directors at the
beginning of any two (2)-consecutive-year period, together with any new
Incumbent Directors who become members of the Board during such two (2)-year
period, cease to be a majority of the Board at the end of such two (2)-year
period.

 

(iii)               the consummation of a reorganization, merger, consolidation,
statutory share exchange or similar form of corporate transaction involving the
Company that requires the approval of the Company’s stockholders, whether for
such transaction or the issuance of securities in the transaction (a “Business
Combination”), in each case, unless following such Business Combination:

 

(A)             the individuals and entities who were the beneficial owners of
the Outstanding Company Voting Securities immediately prior to such Business
Combination, beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of members of the board of directors (or the analogous
governing body) of the entity resulting from such Business Combination (the
“Successor Entity”) (or, if applicable, the ultimate parent entity that directly
or indirectly has beneficial ownership of sufficient voting securities to elect
a majority of the members of the board of directors (or the analogous governing
body) of the Successor Entity (the “Parent Company”));

 

(B)              no Person beneficially owns (within the meaning of Rule 13d-3
under the Exchange Act), directly or indirectly, more than 50% of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of members of the board of directors (or the analogous
governing body) of the Parent Company (or, if there is no Parent Company, the
Successor Entity); and

 

(C)              at least a majority of the members of the board of directors
(or the analogous governing body) of the Parent Company (or, if there is no
Parent Company, the Successor Entity) following the consummation of the Business
Combination were Incumbent Directors at the time of the Board’s approval of the
execution of the initial agreement providing for such Business Combination.

 

(iv)              The direct or indirect sale, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Company and its subsidiaries, taken as a whole, to any Person that is not
a subsidiary of the Company.

 

(h)               “Change in Control Period” means: (i) with respect to Level
One Participants, the period beginning on the date that is six (6) months
preceding the date that a Change in Control occurs and ending on the date that
is twelve (12) months following the date that a Change in Control occurs; and
(ii) with respect to Level Two Participants, the period beginning on the date
that a Change in Control occurs and ending on the date that is twelve (12)
months following the date that a Change in Control occurs.

 



3

 

 

(i)                 “CIC Termination” means an Involuntary Termination that
occurs during the Change in Control Period.

 

(j)                 “Code” means the Internal Revenue Code of 1986, as amended.

 

(k)               “Common Stock” means the common stock of the Company, par
value $0.001 per share.

 

(l)                “Company Group” means Global Medical REIT Inc., a Maryland
corporation, and its direct and indirect subsidiaries (including the Company).

 

(m)             “Confidential Information” means all trade secrets, non-public
information, designs, ideas, concepts, improvements, product developments,
discoveries and inventions, whether patentable or not, that are conceived, made,
developed or acquired by or disclosed to an Eligible Individual, individually or
in conjunction with others, during the period that he or she is employed or
engaged by the Company or any other member of the Company Group (whether during
business hours or otherwise and whether on the Company’s premises or otherwise)
that relate to any member of the Company Group’s businesses or properties,
products or services (including all such information relating to corporate
opportunities, operations, future plans, methods of doing business, business
plans, strategies for developing business and market share, research, financial
and sales data, pricing terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or acquisition targets or their
requirements, the identity of key contacts within customers’ organizations or
within the organization of acquisition prospects, or marketing and merchandising
techniques, prospective names and marks). For purposes of this Plan,
Confidential Information shall not include any information that (i) is or
becomes generally available to the public other than as a result of a disclosure
or wrongful act of such Eligible Individual or any of his or her agents; (ii)
was available to such Eligible Individual on a non-confidential basis before its
disclosure by a member of the Company Group; or (iii) becomes available to such
Eligible Individual on a non-confidential basis from a source other than a
member of the Company Group; provided, however, that such source is not bound by
a confidentiality agreement with, or other obligation with respect to
confidentiality to, a member of the Company Group.

 

(n)               “Death/Disability Termination” means the termination of an
Eligible Individual’s employment due to death or Disability.

 

(o)               “Disability” means a determination by the Administrator that
an Eligible Individual is unable to perform the essential functions of the
Eligible Individual’s position (after accounting for reasonable accommodation,
if applicable and required by applicable law), due to physical or mental
impairment that continues, or can reasonably be expected to continue, for a
period in excess of one hundred-twenty (120) consecutive days or one
hundred-eighty (180) days, whether or not consecutive (or for any longer period
as may be required by applicable law), in any twelve (12)-month period.

 



4

 

 

(p)               “Eligible Individual” means an employee of the Company
eligible to receive the benefits described in this Plan, as designated in
writing by the Administrator; provided, however, that (i) any individual who has
a written employment or severance agreement with the Company that provides for
potential severance benefits (other than any benefits pursuant to this Plan)
shall not be an Eligible Individual under this Plan; and (ii) in order to be an
Eligible Individual, such employee must sign and return to the Company, in the
time designated by the Administrator, a Participation Agreement.

 

(q)               “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.

 

(r)                “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(s)                “Incumbent Directors” means the individuals elected to the
Board (either by a vote or by approval of the proxy statement of the Company in
which such person is named as a nominee for director without objection to such
nomination) and whose election or nomination for election to the Board was
approved by a vote of at least two-thirds of the directors serving on the Board
at the time of the election or nomination, as applicable, shall be an Incumbent
Director. No individual designated to serve as a director by a person who shall
have entered into an agreement with the Company to effect a transaction
described in Section 3(g)(i) or Section 3(g)(iii) and no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors shall be an Incumbent
Director.

 

(t)                “Involuntary Termination” means termination of an Eligible
Individual’s employment by the Company other than due to death, Disability or
for Cause.

 

(u)               “Level One Participant” means an Eligible Individual
designated by the Administrator, in writing, as a Level One Participant, in the
notice or other agreement provided to such Eligible Individual in which he or
she is designated as an Eligible Individual.

 

(v)               “Level Two Participant” means an Eligible Individual
designated by the Administrator, in writing, as a Level Two Participant, in the
notice or other agreement provided to such Eligible Individual in which he or
she is designated as an Eligible Individual.

 

(w)               “LTIP” means the Global Medical REIT Inc. 2016 Equity
Incentive Plan, as amended from time to time, together with any successor equity
incentive plans adopted by the Company.

 

(x)                “Market Area” shall mean: (A) the United States of America;
and (B) and any other geographic area or market where or with respect to which
the Company or any other member of the Company Group conducts or has specific
plans to conduct the Business on or at any time during the twelve (12) month
period prior to the Termination Date.

 

(y)               “Participation Agreement” means the participation agreement
delivered to an Eligible Individual by the Administrator prior to his or her
becoming a participant in this Plan evidencing such Eligible Individual’s
agreement to participate in this Plan and to comply with the terms, conditions
and restrictions within the Plan.

 



5

 

 

(z)                “Person” means any firm, corporation, partnership, or other
entity and also includes any individual, firm corporation, partnership, or other
entity as defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.
Notwithstanding the preceding sentence, the term “Person” does not include (i)
the Company or any of its subsidiaries, (ii) any trustee or other fiduciary
holding securities under an employee benefit plan of the Company or any of its
Affiliates, (iii) any underwriter temporarily holding securities pursuant to an
offering of such securities or (iv) any corporation owned, directly or
indirectly, by the shareholders of the Company in substantially the same
proportions as their ownership of the Common Stock.

 

(aa)              “Prohibited Period” shall mean:

 

(A)             with respect to Level One Participants, the period during which
the Eligible Individual is employed by any member of the Company Group and
continuing for a period of twelve (12) months following the date that the
Eligible Individual is no longer employed by any member of the Company Group;
and

 

(B)              with respect to Level Two Participants, the period during which
the Eligible Individual is employed by any member of the Company Group and
continuing for a period of six (6) months following the date that the Eligible
Individual is no longer employed by any member of the Company Group.

 

(bb)             “Pro-Rata Bonus” means an amount equal to the annual cash-based
performance bonus that an Eligible Individual would have actually been entitled
to receive based on actual performance for the calendar year in which the
Termination Date occurs, multiplied by a fraction, the numerator of which is the
number of days the Eligible Individual was employed by the Company in such
calendar year, and the denominator of which is the total number of days during
such calendar year.

 

(cc)              “Target Bonus” means the target annual cash-based performance
bonus (as determined by the Company in its discretion with respect to each
calendar year and communicated in writing to the Eligible Individual) that an
Eligible Individual would have been eligible to receive for the calendar year in
which the Termination Date occurs.

 

(dd)             “Termination Date” means the date that an Eligible Individual
has a “separation from service” as defined under Code Section 409A and
applicable guidance thereunder.

 

4.             Eligibility; Plan Benefits. The Eligible Individuals designated
by the Administrator are eligible to receive the benefits described below:

 

(a)               Death/Disability Termination. In the event of a
Death/Disability Termination, the Eligible Individual (or the Eligible
Individual’s estate) shall, subject to compliance with Sections 5 and 9, be
entitled to receive the following benefits:

 

(i)                 in the case of a Level One Participant only, a Pro-Rata
Bonus for the calendar year in which the Termination Date occurs, payable as
soon as administratively feasible following preparation of the Company’s
unaudited financial statements for such calendar year provided that such payment
date is not less than sixty (60) days following the Termination Date, but in no
event later than March 15 of the calendar year following the calendar year to
which such Pro-Rata Bonus relates;

 



6

 

 

(ii)                in the case of a Level One Participant only, payment of the
COBRA Subsidy in accordance with Section 4(d) for a period of twelve (12) months
following the Termination Date;

 

(iii)              all unvested equity-based awards granted under the LTIP that
are held by the Eligible Individual as of immediately prior to the Termination
Date shall, effective as of the date that is sixty (60) days following the
Termination Date, be eligible to vest in accordance with the terms and
conditions provided in the applicable award agreements governing such awards.

 

(b)               Involuntary Termination. In the event of an Involuntary
Termination, the Eligible Individual shall, subject to compliance with Sections
5 and 9, be entitled to receive the following benefits:

 

(i)                 A payment (a “Severance Payment”) in an amount equal to:

 

(A)             in the case of a Level One Participant, twelve (12) months of
Base Salary; or

 

(B)             in the case of a Level Two Participant, one month of Base Salary
for each full year of service recognized by the Company through the Termination
Date, up to a maximum of six (6) months of Base Salary.

 

(ii)                Payment of a COBRA Subsidy in accordance with Section 4(d)
for a period of:

 

(A)              in the case of a Level One Participant, twelve (12) months
following the Termination Date; or

 

(B)              in the case of a Level Two Participant, a number of months
following the Termination Date (up to a maximum of six (6) months) equal to the
number of months of Base Salary payable pursuant to Section 4(b)(i)(B).

 

(iii)               all unvested equity-based awards granted under the LTIP that
are held by the Eligible Individual as of immediately prior to the Termination
Date shall, effective as of the date that is sixty (60) days following the
Termination Date, be eligible to vest in accordance with the terms and
conditions provided in the applicable award agreements governing such awards.

 

(c)               CIC Termination. In the event of a CIC Termination, the
Eligible Individual shall, subject to compliance with Sections 5 and 9, be
entitled to receive the following benefits (which are in lieu of the benefits
described in Section 4(b)):

 



7

 

 

(i)                 A payment (a “CIC Severance Payment”) in an amount (subject
to Section 4(e)(iii)) equal to:

 

(A)             in the case of a Level One Participant, two times the sum of (x)
twelve (12) months of Base Salary plus (y) the Target Bonus; or

 

(B)              in the case of a Level Two Participant, two (2) months of Base
Salary for each full year of service recognized by the Company through the
Termination Date, up to a maximum of twelve (12) months of Base Salary.

 

(ii)                Payment of a COBRA Subsidy in accordance with Section 4(d)
for a period of:

 

(A)              in the case of a Level One Participant, eighteen (18) months
following the Termination Date; or

 

(B)              in the case of a Level Two Participant, a number of months
following the Termination Date (up to a maximum of twelve (12) months) equal to
the number of months of Base Salary payable pursuant to Section 4(c)(i)(B).

 

(iii)              all unvested equity-based awards subject to time-based
vesting granted under the LTIP that are held by the Eligible Individual as of
immediately prior to the Termination Date shall, effective as of the date that
is sixty (60) days following the Termination Date, immediately vest in full and
be eligible for settlement in accordance with the terms and conditions provided
in the applicable award agreements governing such awards.

 

(iv)              all unvested equity-based awards subject to performance-based
vesting granted under the LTIP that are held by the Eligible Individual as of
immediately prior to the Termination Date shall, effective as of the date that
is sixty (60) days following the Termination Date, be eligible to vest in
accordance with the terms and conditions provided in the applicable award
agreements governing such awards.

 



8

 

 

(d)               COBRA Reimbursement. If the Company’s group health plans are
subject to the continuation coverage requirements under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), and an Eligible Individual elects
to continue coverage for such Eligible Individual and such Eligible Individual’s
spouse and eligible dependents, if any, under COBRA and such Eligible Individual
satisfies the conditions to receive COBRA Subsidy pursuant to Section 4(a)(ii),
Section 4(b)(ii) or Section 4(c)(ii), the Company shall promptly reimburse such
Eligible Individual on a monthly basis for the difference between the amount
such Eligible Individual pays to effect and continue such coverage and the
employee contribution amount that similarly situated employees of the Company
pay for the same or similar coverage under such group health plans (the “COBRA
Subsidy”). Each payment of the COBRA Subsidy shall be paid to such Eligible
Individual on the Company’s first regularly scheduled pay date in the calendar
month immediately following the calendar month in which such Eligible Individual
submits to the Company documentation of the applicable premium payment having
been paid by such Eligible Individual, which documentation shall be submitted by
such Eligible Individual to the Company within thirty (30) days following the
date on which the applicable premium payment is paid. Such Eligible Individual
shall be eligible to receive such reimbursement payments until the earliest of:
(1) the end of the applicable time period specified in Section 4(a)(ii), Section
4(b)(ii) or Section 4(c)(ii) (the “COBRA Expiration Date”); (2) the date such
Eligible Individual is no longer eligible to receive COBRA continuation
coverage; and (3) the date on which such Eligible Individual becomes eligible to
receive coverage under a group health plan sponsored by another employer (and
any such eligibility shall be promptly reported to the Company by such Eligible
Individual); provided, however, that the election of COBRA continuation coverage
and the payment of any premiums due with respect to such COBRA continuation
coverage shall remain such Eligible Individual’s sole responsibility, and the
Company shall not assume any obligation for payment of any such premiums
relating to such COBRA continuation coverage. Notwithstanding the foregoing, if
the Company’s group health plans are subject to the continuation coverage
requirements under COBRA and the provision of the benefits described in this
Section 4(d) cannot be provided in the manner described above without penalty,
tax or other adverse impact on the Company or any other member of the Company
Group, then the Company and such Eligible Individual shall negotiate in good
faith to determine an alternative manner in which the Company may provide
substantially equivalent benefits to such Eligible Individual without such
adverse impact on the Company or such other member of the Company Group. Further
notwithstanding the foregoing, if the Company’s group health plans are not
subject to the continuation coverage requirements under COBRA but an Eligible
Individual satisfies the conditions to receive COBRA Subsidy pursuant to Section
4(c)(ii), then the Company shall pay such Eligible Individual an amount, less
applicable taxes, deductions and withholdings, equal to the COBRA Subsidy that
would have been paid to such Eligible Individual if the Company’s group health
plans were subject to the continuation coverage requirements under COBRA (the
“Replacement Payment”). Each Replacement Payment shall be paid to such Eligible
Individual on the Company’s first regularly scheduled pay date in the calendar
month immediately following the Termination Date. Such Eligible Individual shall
be eligible to receive such Replacement Payment until the earliest of (x) the
end of the applicable time period specified in Section 4(c)(ii) or (y) the date
on which such Eligible Individual becomes eligible to receive coverage under a
group health plan sponsored by another employer (and any such eligibility shall
be promptly reported to the Company by such Eligible Individual).

 

(e)                Payment of Severance Payment or CIC Severance Payment.

 

(i)                 With respect to any Eligible Individual who is a Level One
Participant, any Severance Payment will be divided into substantially equal
installments paid over the twelve (12)-month period beginning on the Company’s
first regularly scheduled pay date that is on or after the date that is sixty
(60) days after the Termination Date; provided, however, that to the extent, if
any, that the aggregate amount of the installments of the Severance Payment that
would otherwise be paid pursuant to the preceding provisions of this Section
4(e)(i) after March 15 of the calendar year following the calendar year in which
the Termination Date occurs (the “Applicable March 15”) exceeds the maximum
exemption amount under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A), then
such excess shall be paid to the Eligible Individual in a lump sum on the
Applicable March 15 (or the first business day preceding the Applicable March 15
if the Applicable March 15 is not a business day) and the installments of the
Severance Payment payable after the Applicable March 15 shall be reduced by such
excess (beginning with the installment first payable after the Applicable March
15 and continuing with the next succeeding installment until the aggregate
reduction equals such excess).

 



9

 

 

(ii)                With respect to any Eligible Individual who is a Level Two
Participant, any Severance Payment will paid in a lump sum on the Company’s
first regularly scheduled pay date that is on or after the date that is sixty
(60) days after the Termination Date.

 

(iii)              With respect to all Eligible Individuals, any CIC Severance
Payment will paid in a lump sum on the Company’s first regularly scheduled pay
date that is on or after the date that is sixty (60) days after the later to
occur of the Termination Date and the date of the Change in Control; provided,
however, that with respect to any Eligible Individual who is a Level One
Participant and whose Termination Date occurred during the six (6)-month period
preceding the date that a Change in Control occurs, the CIC Severance Payment
shall be reduced by an amount equal to any installments of a Severance Payment
that such Eligible Individual has received prior to the date on with the CIC
Severance Payment is paid and, for the avoidance of doubt, such Individual shall
not be eligible to receive any further installments of the Severance Payment
following the payment of a CIC Severance Payment.

 

(f)                Recognition of Prior Service. For purposes of this Plan
(including, without limitation, this Section 4), the Company shall recognize all
service of the Eligible Individuals with the Company prior to the Effective
Date.

 

5.             Release. As a condition to the payment by the Company of any of
the amounts and benefits due under Section 4 above, the Eligible Individual
shall: (a) execute on or before the Release Expiration Date (as defined below),
and not revoke within any time provided by the Company to do so, a release of
all claims in a form acceptable to the Company (the “Release”), which Release
shall release each member of the Company Group and their respective Affiliates,
and the foregoing entities’ respective shareholders, members, partners,
officers, managers, directors, fiduciaries, employees, representatives, agents
and benefit plans (and fiduciaries of such plans) from any and all claims,
including any and all causes of action arising out of the Eligible Individual’s
employment with the Company and any other member of the Company Group or the
termination of such employment, but excluding all claims to severance payments
or benefits that the Eligible Individual may have under this Plan ; and (b)
abide by the terms of Section 9. As used herein, the “Release Expiration Date”
is that date that is twenty-one (21) days following the date upon which the
Company delivers the Release to an Eligible Individual (which shall occur no
later than seven (7) days after the Termination Date) or, in the event that such
termination of employment is “in connection with an exit incentive or other
employment termination program” (as such phrase is defined in the Age
Discrimination in Employment Act of 1967), the date that is forty-five (45) days
following such delivery date.

 

6.             No Mitigation. An Eligible Individual shall not be required to
mitigate the amount of any payment or benefit provided for in this Plan by
seeking other employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Plan be reduced by any compensation or benefit
earned by the Eligible Individual as the result of employment by another
employer or by retirement benefits. Subject to the foregoing, the benefits under
this Plan are in addition to any other benefits to which an Eligible Individual
is otherwise entitled.

 



10

 

 

7.             Terminations for Cause or Voluntary Resignation. If an Eligible
Individual’s employment is terminated by the Company for Cause or by the
Eligible Individual due to a voluntary resignation, the Eligible Individual
shall not be entitled to any severance payments or benefits under this Plan.

 

8.             Certain Excise Taxes. Notwithstanding anything to the contrary in
this Plan, if an Eligible Individual is a “disqualified individual” (as defined
in Section 280G(c) of the Code), and the payments and benefits provided for in
this Plan, together with any other payments and benefits which such Eligible
Individual has the right to receive from the Company or any of its Affiliates,
would, either separately or in the aggregate, constitute a “parachute payment”
(as defined in Section 280G(b)(2) of the Code), then the payments and benefits
provided for in this Plan shall be either (a) reduced (but not below zero) so
that the present value of such total amounts and benefits received by such
Eligible Individual from the Company and its Affiliates shall be one dollar
($1.00) less than three times such Eligible Individual’s “base amount” (as
defined in Section 280G(b)(3) of the Code) and so that no portion of such
amounts and benefits received by such Eligible Individual shall be subject to
the excise tax imposed by Section 4999 of the Code or (b) paid in full,
whichever produces the better net after-tax position to such Eligible Individual
(taking into account any applicable excise tax under Section 4999 of the Code
and any other applicable taxes). The reduction of payments and benefits
hereunder, if applicable, shall be made by reducing, first, payments or benefits
to be paid in cash hereunder in the order in which such payment or benefit would
be paid or provided (beginning with such payment or benefit that would be made
last in time and continuing, to the extent necessary, through to such payment or
benefit that would be made first in time) and, then, reducing any benefit to be
provided in-kind hereunder in a similar order. The determination as to whether
any such reduction in the amount of the payments and benefits provided hereunder
is necessary shall be made by the Company in good faith. If a reduced payment or
benefit is made or provided and through error or otherwise that payment or
benefit, when aggregated with other payments and benefits from the Company (or
its Affiliates) used in determining if a “parachute payment” exists, exceeds one
dollar ($1.00) less than three times such Eligible Individual’s base amount,
then such Eligible Individual shall be required to immediately repay such excess
to the Company upon notification that an overpayment has been made. Nothing in
this Section 8 shall require the Company to be responsible for, or have any
liability or obligation with respect to, such Eligible Individuals’ excise tax
liabilities under Section 4999 of the Code.

 

9.             Confidentiality; Non-Competition; Non-Solicitation.

 

(a)               Following the time that an Eligible Individual becomes a
participant in the Plan, he or she will be provided with, and will have access
to, Confidential Information. Both during the time that an Eligible Individual
participates in this Plan and thereafter, except as expressly permitted by this
Agreement or by directive of the Administrator, such Eligible Individual shall
not disclose any Confidential Information to any person or entity and shall not
use any Confidential Information except for the benefit of the Company Group. By
becoming an Eligible Individual, each Eligible Individual acknowledges and
agrees that he or she would inevitably use and disclose Confidential Information
in violation of this Section 9(a) if he or she were to violate any of the
covenants set forth in the other portions of this Section 9. Employee shall
follow all Company Group policies and protocols regarding the security of all
documents and other materials containing Confidential Information (regardless of
the medium on which Confidential Information is stored). The covenants of this
Section 9.a) shall apply to all Confidential Information, whether now known or
later to become known to an Eligible Individual during the period that he or she
is employed by or affiliated with the Company or any other member of the Company
Group.

 



11

 

 

(b)               Notwithstanding any provision of Section 9.a) to the contrary,
Eligible Individuals may make the following disclosures and uses of Confidential
Information:

 

(i)                 disclosures to employees of a member of the Company Group
who have a need to know the information in connection with the businesses of the
Company Group;

 

(ii)                disclosures to customers and suppliers when, in the
reasonable and good faith belief of such Eligible Individual, such disclosure is
in connection with Employee’s performance of Employee’s duties under this
Agreement and is in the best interests of the Company Group;

 

(iii)               disclosures and uses that are approved in writing by the
Administrator; or

 

(iv)              disclosures to a person or entity that has (x) been retained
by a member of the Company Group to provide services to one or more members of
the Company Group and (y) agreed in writing to abide by the terms of a
confidentiality agreement.

 

(c)               Notwithstanding the foregoing, nothing in this Plan shall
prohibit or restrict an Eligible Individual from lawfully: (i) initiating
communications directly with, cooperating with, providing information to,
causing information to be provided to, or otherwise assisting in an
investigation by, any governmental authority regarding a possible violation of
any law; (ii) responding to any inquiry or legal process directed to such
Eligible Individual from any such governmental authority (including the U.S.
Securities and Exchange Commission); (iii) testifying, participating or
otherwise assisting in any action or proceeding by any such governmental
authority relating to a possible violation of law; or (iv) making any other
disclosures that are protected under the whistleblower provisions of any
applicable law. Additionally, pursuant to the federal Defend Trade Secrets Act
of 2016, an individual shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that: (A)
is made (1) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney and (2) solely for the purpose
of reporting or investigating a suspected violation of law; (B) is made to the
individual’s attorney in relation to a lawsuit for retaliation against the
individual for reporting a suspected violation of law; or (C) is made in a
complaint or other document filed in a lawsuit or proceeding, if such filing is
made under seal. Nothing in this Plan requires an Eligible Individual to obtain
prior authorization before engaging in any conduct described in this paragraph,
or to notify the Company that he or she has engaged in any such conduct.

 

(d)               The Company shall provide Eligible Individuals access to
Confidential Information for use only during the period of such Eligible
Individual’s employment or engagement by the Company or another member of the
Company Group, and in consideration of the Company providing such Eligible
Individual with access to Confidential Information and as a condition to such
Eligible Individual’s participation in this Plan, each Eligible Individual
voluntarily agrees to the covenants set forth in this Section 9. Each Eligible
Individual agrees and acknowledges that the limitations and restrictions set
forth herein, including geographical and temporal restrictions on certain
competitive activities, are reasonable in all respects, do not interfere with
public interests, will not cause such Eligible Individual undue hardship, and
are material and substantial parts of this Plan intended and necessary to
prevent unfair competition and to protect the Company Group’s confidential
information, goodwill and legitimate business interests.

 



12

 

 

(e)                During the Prohibited Period, each Eligible Individual shall
not, without the prior written approval of the Administrator, directly or
indirectly, for such Eligible Individual or on behalf of or in conjunction with
any other person or entity of any nature:

 

(i)                 engage in or participate within the Market Area in
competition with any member of the Company Group in any aspect of the Business,
which prohibition shall prevent such Eligible Individual from directly or
indirectly: (A) owning, managing, operating, or being an officer or director of,
any business that competes with any member of the Company Group in the Market
Area, or (B) joining, becoming an employee or consultant of, or otherwise being
affiliated with, any person or entity engaged in, or planning to engage in, the
Business in the Market Area in competition, or anticipated competition, with any
member of the Company Group in any capacity (with respect to this clause) in
which such Eligible Individual’s duties or responsibilities are the same as or
similar to the duties or responsibilities that such Eligible Individual had on
behalf of any member of the Company Group;

 

(ii)                appropriate any Business Opportunity of, or relating to, any
member of the Company Group located in the Market Area;

 

(iii)               solicit, canvass, approach, encourage, entice or induce any
customer or supplier of any member of the Company Group with whom or which such
Eligible Individual had contact on behalf of any member of the Company Group to
cease or lessen such customer’s or supplier’s business with any member of the
Company Group; or

 

(iv)              solicit, canvass, approach, encourage, entice or induce any
employee or contractor of any member of the Company Group to terminate his, her
or its employment or engagement with any member of the Company Group.

 

(f)                Because of the difficulty of measuring economic losses to the
Company Group as a result of a breach or threatened breach of the covenants set
forth in this Section 9, and because of the immediate and irreparable damage
that would be caused to the members of the Company Group for which they would
have no other adequate remedy, the Company and each other member of the Company
Group shall be entitled to enforce the foregoing covenants, in the event of a
breach or threatened breach, by injunctions and restraining orders from any
court of competent jurisdiction, without the necessity of showing any actual
damages or that money damages would not afford an adequate remedy, and without
the necessity of posting any bond or other security. The aforementioned
equitable relief shall not be the Company’s or any other member of the Company
Group’s exclusive remedy for a breach but instead shall be in addition to all
other rights and remedies available to the Company and each other member of the
Company Group at law and equity.

 



13

 

 

(g)               The covenants in this Section 9, and each provision and
portion hereof, are severable and separate, and the unenforceability of any
specific covenant (or portion thereof) shall not affect the provisions of any
other covenant (or portion thereof). Moreover, in the event any arbitrator or
court of competent jurisdiction shall determine that the scope, time or
territorial restrictions set forth are unreasonable, then it is the intention of
the parties that such restrictions be enforced to the fullest extent which such
arbitrator or court deems reasonable, and this Agreement shall thereby be
reformed.

 

10.           Administration of this Plan.

 

(a)                Administrator’s Powers and Duties. The Company shall be the
named fiduciary and shall have full power to administer this Plan in all of its
details, subject to applicable requirements of law. The duties of the Company
shall be performed by the Administrator, provided that the Administrator may
delegate all or any portion of its duties to an executive officer of the
Company. It shall be the duty of the Administrator to see that this Plan is
carried out, in accordance with its terms, for the exclusive benefit of persons
entitled to participate in this Plan. For this purpose, the Administrator’s
powers shall include, but not be limited to, the following authority, in
addition to all other powers provided by this Plan:

 

(i)                 to make and enforce such rules and regulations as it deems
necessary or proper for the efficient administration of this Plan;

 

(ii)                to interpret this Plan and all facts with respect to a claim
for payment or benefits. Where such claim is made prior to a Change in Control,
the Administrator’s interpretation thereof shall be final and conclusive on all
persons claiming payment or benefits under this Plan;

 

(iii)               to decide all questions concerning this Plan and the
eligibility of any person to participate in this Plan;

 

(iv)              to make a determination as to the right of any person to a
payment or benefit under this Plan (including, without limitation, to determine
whether and when there has been a termination of an Eligible Individual’s
employment and the cause of such termination and the amount of any payment or
benefit due under this Plan);

 

(v)               to appoint such agents, counsel, accountants, consultants,
claims administrators and other persons as may be required to assist in
administering this Plan;

 

(vi)              to allocate and delegate its responsibilities under this Plan
and to designate other persons to carry out any of its responsibilities under
this Plan, any such allocation, delegation or designation to be in writing;

 

(vii)              to sue or cause suit to be brought in the name of this Plan;
and

 

(viii)             to obtain from the Company and from Eligible Individuals such
information as is necessary for the proper administration of this Plan.

 



14

 

 

(b)               Indemnification. The Company shall indemnify and hold harmless
the Administrator (and each member thereof) in the performance of its, his or
her duties under this Plan against any and all expenses and liabilities arising
out of its, his or her administrative functions or fiduciary responsibilities
under this Plan, including any expenses and liabilities that are caused by or
result from an act or omission constituting the negligence of the Administrator
or such member in the performance of such functions or responsibilities, but
excluding expenses and liabilities that are caused by or result from such
Administrator’s or member's own gross negligence or willful misconduct. Expenses
against which such Administrator or member shall be indemnified hereunder shall
include, without limitation, the amounts of any settlement or judgment, costs,
counsel fees, and related charges reasonably incurred in connection with a claim
asserted or a proceeding brought or settlement thereof.

 

(c)               Compensation, Bond and Expenses. The members of the
Administrator shall not receive compensation with respect to their services for
the Administrator. To the extent required by applicable law, but not otherwise,
Administrator members shall furnish bond or security for the performance of
their duties hereunder. Any expenses properly incurred by the Administrator
incident to the administration, termination or protection of this Plan,
including the cost of furnishing bond, shall be paid by the Company.

 

(d)               Claims Procedure. Any Eligible Individual that the
Administrator determines is entitled to a benefit under this Plan is not
required to file a claim for benefits. Any Eligible Individual who is not paid a
benefit hereunder and who believes that he or she is entitled to a benefit
hereunder or who has been paid a benefit and who believes that he or she is
entitled to a greater benefit hereunder may file a claim for benefits under this
Plan in writing with the Administrator. In any case in which a claim for Plan
benefits by an Eligible Individual is denied or modified, the Administrator
shall furnish written notice to the claimant within ninety (90) days after
receipt of such claim for Plan benefits (or within one hundred eighty (180) days
if additional information requested by the Administrator necessitates an
extension of the ninety (90)-day period and the claimant is informed of such
extension in writing within the original ninety (90)-day period), which notice
shall:

 

(i)                 state the specific reason or reasons for the denial or
modification;

 

(ii)                provide specific reference to pertinent Plan provisions on
which the denial or modification is based;

 

(iii)              provide a description of any additional material or
information necessary for the Eligible Individual or his or her representative
to perfect the claim, and an explanation of why such material or information is
necessary; and

 

(iv)               explain this Plan’s claim review procedure as contained
herein and describe the Eligible Individual’s right to bring an action under
Section 502(a) of ERISA following a denial or modification on review.

 



15

 

 

In the event a claim for Plan benefits is denied or modified, if the Eligible
Individual or his or her representative desires to have such denial or
modification reviewed, he or she must, within sixty (60) days following receipt
of the notice of such denial or modification, submit a written request for
review by the Administrator of its initial decision. In connection with such
request, the Eligible Individual or his or her representative may review any
pertinent documents upon which such denial or modification was based and may
submit issues and comments in writing. Within sixty (60) days following such
request for review the Administrator shall, after providing a full and fair
review, render its final decision in writing to the Eligible Individual and his
or her representative, if any, stating specific reasons for such decision and
making specific references to pertinent Plan provisions upon which the decision
is based. If special circumstances require an extension of such sixty (60)-day
period, the Administrator’s decision shall be rendered as soon as possible, but
not later than one hundred twenty (120) days after receipt of the request for
review. If an extension of time for review is required, written notice of the
extension shall be furnished to the Eligible Individual and his representative,
if any, prior to the commencement of the extension period. The Administrator
shall be given written notice of its decision on review to the Eligible
Individual. In the event a claim for Plan benefits is denied or modified on
review, such notice shall set forth the specific reasons for such denial or
modification and provide specific references to this Plan provisions on which
the denial or modification is based. The notice shall also provide that the
Eligible Individual is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the Eligible Individual’s claim for benefits, including
(i) documents, records or other information relied upon for the benefit
determination, (ii) documents, records or other information submitted,
considered or generated without regard to whether such documents, records or
other information were relied upon in making the benefit determination, and
(iii) documents, records or other information that demonstrates compliance with
the standard claims procedure. The notice shall also contain a statement
describing the Eligible Individual’s right to bring an action under Section
502(a) of ERISA. Any legal action with respect to a claim for Plan benefits must
be filed no later than one (1) year after the later of (i) the date the claim is
denied by the Administrator or (ii) if a review of such denial is requested
pursuant to the provisions above, the date of the final decision by the
Administrator with respect to such request.

 

11.           General Provisions.

 

(a)                Funding. The benefits provided herein shall he unfunded and
shall be provided from the Company’s general assets.

 

(b)               Cost of Plan. The cost of this Plan shall be borne by the
Company and no contributions shall be required of the Eligible Individuals.

 

(c)                Plan Year. The Plan shall operate on a calendar year basis.

 

(d)               Amendment and Termination.

 

(i)                 The Plan may be amended from time to time or terminated at
the discretion of the Board. Notwithstanding anything to the contrary herein,
the Administrator, in its sole discretion, may reduce or terminate the coverage
of any Eligible Individual under this Plan at any time in its sole and absolute
discretion; provided, however, in the event of a Change in Control during the
existence of this Plan, this Plan shall remain in full force and effect and
benefits may not be reduced during the Change in Control Period.

 



16

 

 

(ii)                The provisions set forth in Section 11(d)(i) that otherwise
restrict amendments to this Plan shall not apply to (A) an amendment to the
administrative provisions of this Plan that is required pursuant to applicable
law, (B) an amendment that increases the benefits payable under this Plan or
otherwise constitutes a bona fide improvement of an Eligible Individual’s rights
under this Plan or (C) an amendment which decreases the benefits of an Eligible
Individual that is consented to in writing by such Eligible Individual.

 

(e)               Not a Contract of Employment. The adoption and maintenance of
this Plan shall not be deemed to be a contract of employment between the Company
and any person or to be consideration for the employment of any person. Nothing
herein contained shall be deemed to give any person the right to be retained in
the employ of the Company or to restrict the right of the Company to discharge
any person at any time nor shall this Plan be deemed to give the Company the
right to require any person to remain in the employ of the Company or to
restrict any person’s right to terminate his or her employment at any time.

 

(f)                Severability. Any provision in this Plan that is prohibited
or unenforceable in any jurisdiction by reason of applicable law shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

(g)               After-Acquired Evidence. Notwithstanding any provision of the
Plan to the contrary, in the event that the Administrator determines that an
Eligible Individual is eligible to receive severance pay or benefits pursuant to
Section 4 but, after such determination, the Administrator subsequently acquires
evidence or determines that (i) such Eligible Individual has failed to abide by
the terms of Section 9 or any other restrictive covenant agreements between such
Eligible Individual and any member of the Company Group; or (ii) a Cause
condition existed prior to such Eligible Individual’s termination of employment
that, had the Company been fully aware of such condition, would have given the
Company the right to terminate such Eligible Individual’s employment for Cause,
then the Company shall have the right to cease the payment of all pay and
benefits pursuant to Section 4, and such Eligible Individual shall promptly
return to the Company any payment and any other severance benefits received by
such Eligible Individual pursuant to Section 4 prior to the date that the
Administrator determines that the conditions of this Section 11(g) have been
satisfied.

 

(h)               Nonalienation. Eligible Individual shall not have any right to
pledge, hypothecate, anticipate or assign benefits or rights under this Plan,
except by will or the laws of descent and distribution.

 

(i)                 Effect of Plan. This Plan is intended to supersede all prior
oral or written policies of the Company and all prior oral or written
communications to Eligible Individual with respect to the subject matter hereof
including any employment offer letter with an Eligible Individual, and all such
prior policies or communications are hereby null and void and of no further
force and effect. Further, this Plan shall be binding upon the Company and any
successor of the Company, by merger or otherwise, and shall inure to the benefit
of and be enforceable by the Company’s employees.

 



17

 

 

(j)                  Taxes. The Company or its successor may withhold from any
amounts payable to an Eligible Individual under this Plan such federal, state or
local taxes as shall be required to be withheld pursuant to any applicable law
or regulation.

 

(k)                Governing Law. All questions arising with respect to the
provisions of this Plan and payments due hereunder shall be determined by
application of the laws of the Delaware, without giving effect to any conflict
of law provisions thereof, except to the extent that Delaware law is preempted
by federal law (including by including ERISA, which is the federal law that
governs the Plan, the administration of the Plan and any claims made under the
Plan).

 

(l)                 Section 409A. The Plan and all benefits provided hereunder
are intended to be exempt from Code Section 409A to the maximum extent permitted
by applicable law. To the extent that any payment provided hereunder is subject
to Code Section 409A, (i) this Plan and all payments provided hereunder are
intended to comply with the provisions of Code Section 409A, and (ii) if on the
date of an Eligible Individual’s separation from service the Eligible Individual
is a “specified employee,” as defined in Section 409A of the Code, then all or
such portion of any severance payments under this Plan that would be subject to
the additional tax provided by Section 409A(a)(l)(B) of the Code if not delayed
as required by Section 409A(a)(2)(B)(i) of the Code shall be delayed until the
date that is six (6) months after the date of the Eligible Individual’s
separation from service date (or, if earlier, the Eligible Individual’s date of
death) and shall be paid as a lump sum (without interest) on such date.

 

(m)               Notices. For the purposes of this Plan, notices and all other
communications shall be in writing and shall be deemed to have been duly given
when personally delivered, by facsimile transmission or sent by certified mail,
return receipt requested, postage prepaid, or by expedited (overnight) courier
with established national reputation, shipping prepaid or billed to sender, in
either case addressed to the respective addresses last given by each party to
the other (provided that all notices to the Company must be directed to the
attention of the General Counsel and Corporate Secretary of the Company) or to
such other address as either party may have furnished to the other in writing in
accordance herewith. All notices and communication shall be deemed to have been
received on the date of delivery thereof, or on the second (2nd) day after
deposit thereof with an expedited courier service, except that notice of change
of address shall be effective only upon receipt.

 

(n)                Clawback. Any amounts payable under the Plan are subject to
any policy (whether in existence as of the Effective Date or later adopted)
established by the Company providing for clawback or recovery of amounts that
were paid to an Eligible Individual; provided, however, that the establishment
or modification of any clawback policy by the Company on or after the date of a
Change in Control shall only apply to amounts payable under the Plan to the
extent required by applicable law. The Company shall make any determination for
clawback or recovery in its sole discretion and in accordance with applicable
laws, regulations, and securities exchange listing standards.

 



18

 

